Exhibit 10.5

 

[a1.jpg]

 

 

October 28, 2015

 

 

Thomas J. Palermo

327 Ascente Commons

San Jose, CA 95125

 

 

Re:     Offer Letter and Employment Terms

 

Dear Tom:

 

We are excited that you are considering joining the Cardica team. We know your
abilities and are confident that you will continue to flourish at and contribute
to Cardica, Inc (the “Company”). On behalf of the Company, I am pleased to offer
you the position of Chief Operating Officer. Your employment terms and other
matters are described below.

 

As a Chief Operating Officer, your duties will include helping to translate our
business priorities into operational tactics to achieve financial and strategic
goals. You will have responsibility for and oversee Cardica’s research and
development, operations/manufacturing and regulatory affairs. You will work at
the Company’s Redwood City offices and report to me.

 

Your base salary rate of pay will be Twenty Five Thousand Eight Hundred Thirty
Four dollars ($25,834.00) per month; less payroll deductions and all required
withholdings, which will be paid semi-monthly. As a full-time, salaried, exempt
employee you will be expected to work the Company’s normal business hours and
additional hours as required by your job duties, and you will not be eligible
for overtime pay.

 

You will be eligible to participate in the Company’s standard employee benefit
plans in accordance with the terms and conditions of the plans and applicable
policies which may be in effect from time to time and provided by the Company to
its employees generally, including health insurance, life insurance/AD&D and
long-term/short-term disability insurance, flexible spending account, employee
assistance program, 401(k) plan, health club, paid time off, and holidays.
Please note that the Company may, from time to time in its discretion, change
your benefits, compensation, title, duties, reporting relationship and work
location.

  

 

 
 

--------------------------------------------------------------------------------

 

[a1.jpg]

 

 

In addition to your base pay and benefits, your compensation includes the
following components:

 

Annual Performance Bonus Plan: In the position of Chief Operating Officer, you
are eligible to participate in Cardica’s annual performance-based Executive
Bonus Plan, which runs concurrently with our fiscal year of July - June. The
current target bonus for this position is up to 35% of your annual base salary.
This bonus is based in part on the successful accomplishment of overall company
objectives. The bonus amount will be subject to standard payroll deductions and
all required withholdings, and will be paid at the end of the fiscal year.

 

Stock Options. Subject to approval by the Company’s Board of Directors (the
“Board”), the Company will grant you an incentive stock option to purchase
1,630,400 shares of the Company’s common stock (the “Option”) pursuant to the
Company’s 2016 Stock Incentive Plan (the “Plan”), at an exercise price equal to
the fair market value of the common stock, as determined by the Board, at the
time of grant. The Option will be subject to the following vesting schedule: 25%
of the shares shall vest on the one year anniversary of your hire date, provided
you are still employed by the Company as of such date; thereafter, 1/48 of the
shares shall vest monthly until either (i) you cease to provide services to the
Company for any reason, or (ii) the Option becomes fully vested. The Option will
be governed in full by the terms and conditions of the Plan and your individual
Option agreement.

 

As a condition of employment, you will be required to abide by Company rules and
regulations, and to sign and comply with the Company’s Proprietary Information
and Inventions Agreement attached hereto as Exhibit A (the “Employee Proprietary
Agreement”). Further, you agree to devote all of your business time, energy, and
skill to the affairs of the Company, and not to accept or engage in outside
employment or business activities without the advance written consent of the
Board of Directors. You may also be required to from time to time confirm in
writing that you have read and understand certain policies, and the Company
reserves the right to modify or alter its policies in its discretion.

 

Notwithstanding the foregoing, you are eligible to participate in Cardica’s
“Change in Control Severance Benefit Plan”, attached as Exhibit B.

 

In your work for the Company, you will be expected not to use or disclose any
confidential information or materials, including trade secrets, of any former
employer or other third party to whom you have an obligation of confidentiality,
and not to violate any lawful agreement that you may have with any third party.
Rather, you will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by the Company. By signing
this letter, you represent that you are able to perform your job duties within
these guidelines, and you are not in unauthorized possession of any confidential
documents or other property of any former employer or other third party. In
addition, you represent that you have disclosed to the Company in writing any
agreement you may have with any third party (e.g., a former employer) which may
limit your abilities to perform your duties to the Company, or which otherwise
could create a conflict of interest with the Company.

 

 

 
 

--------------------------------------------------------------------------------

 

  

[a1.jpg]

 

 

Your employment relationship with the Company is at-will. Accordingly, you may
terminate your employment with the Company at any time and for any reason
whatsoever. Likewise, the Company may terminate your employment at any time, and
with or without cause or advance notice. This at-will employment relationship
cannot be changed except in writing signed by you and a duly authorized officer
of the Company.

 

To ensure the timely and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action arising from or relating to
the enforcement, breach, performance, negotiation, execution, or interpretation
of this Agreement, your employment, or the termination of your employment,
including but not limited to statutory claims, shall be resolved pursuant to the
Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted by
law by final, binding and confidential arbitration, by a single arbitrator, in
San Francisco, California, conducted by JAMS, Inc. (“JAMS”) under the then
applicable JAMS rules (which can be found at the following web address:
http://www.jamsadr.com/rulesclauses). By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. The Company acknowledges
that you will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision, to include the arbitrator’s essential findings and conclusions and a
statement of the award. The arbitrator shall be authorized to award any or all
remedies that you or the Company would be entitled to seek in a court of law.
The Company shall pay all JAMS’ arbitration fees in excess of the amount of
court fees that would be required of you if the dispute were decided in a court
of law. Nothing in this Agreement is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

 

This letter, together with Exhibit A & Exhibit B, forms the complete statement
of your employment agreement with the Company. The employment terms in this
letter supersede any other agreements or promises made to you by anyone, whether
oral or written. Changes in your employment terms, other than those changes
expressly reserved to the Company’s discretion in this letter, require a written
modification signed by you and a duly authorized officer of the Company. This
offer is subject to a background check clearance and satisfactory proof of your
right to work in the United States, and as required by law, you must provide the
necessary documentation within 72 hours after you begin working. You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions.

 

 

 
 

--------------------------------------------------------------------------------

 
[a1.jpg]

 

 

This letter agreement shall be construed and enforced in accordance with the
laws of the State of California without regard to conflicts of law principles.
This letter agreement may be executed in counterparts which shall be deemed to
be part of one original, and facsimile and electronic image copies of signatures
shall be equivalent to original signatures.

 

Please sign and date this letter and the attached Employee Proprietary
Agreement, and return it to me by November 2 if you wish to accept this offer of
employment at the Company under the terms of this letter. If you accept our
offer, we would like you to start on November 16, 2015.

 

Everyone involved with the enterprise believes that the Company will thrive and
grow in the years to come. We look forward to working with you in this unique
growth opportunity and in having you join our team. If you have any questions
regarding this offer, please call me or Bob Newell at (650) 331-7133

 

Regards,

 

/s/ Julian Nikolchev

 

Julian Nikolchev

President & CEO

 

Accepted:        

 

 

 

 

 

/s/ Thomas J. Palermo

 

 

 

 

Thomas J. Palermo

 

 

 

 

 

 

 

 

 

November 2, 2015         Date Signed                   November 16, 2015        
Start Date        

 

Attachments:

 

Exhibit A: Proprietary Information and Inventions Agreement

Exhibit B: Change of Control Severance Plan

 

 

 
 

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

CARDICA, INC.

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by Cardica, Inc. (the
“Company”), and the compensation now and hereafter paid to me, I hereby agree as
follows:

 

1.     Nondisclosure.

 

1.1.     Recognition of the Company’s Rights; Nondisclosure. At all times during
my employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company. I hereby assign to the
Company any rights I may have or acquire in such Proprietary Information and
recognize that all Proprietary Information shall be the sole property of the
Company and its assigns.

 

1.2.     Proprietary Information. The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company. By way of illustration but not limitation, “Proprietary
Information” includes (a) information relating to products, processes, know how,
designs, drawings, clinical data, test data, formulas, methods, samples,
development or experimental work, improvements, discoveries (hereinafter
collectively referred to as “Inventions”); (b) plans for research, new products,
manufacturing, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers; and
(c) information regarding the skills and compensation of other employees of the
Company. Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as a result of a breach of this Agreement, and my
own skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

 

1.3.     Third Party Information. I understand, in addition, that the Company
has received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized in writing by an officer of the Company.

 

1.4.     No Improper Use of Information of Prior Employers and Others. During my
employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.

 

2.

Assignment of Inventions.

 

2.1.     Proprietary Rights. The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, trademark, know-how, mask work and other intellectual
property rights throughout the world.

 

2.2.     Prior Inventions. Except as set forth in that certain Technology
Transfer Agreement between the Company and me dated _________________________,
Inventions, if any, patented or unpatented, which I made prior to the
commencement of my employment with the Company are excluded from the scope of
this Agreement. To preclude any possible uncertainty, I have set forth on
Exhibit A-1 (Prior Inventions) attached hereto a complete list of all Inventions
that I have, alone or jointly with others, conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”). If disclosure of any such Prior Inventions would cause me
to violate any prior confidentiality agreement, I understand that I am not to
list such Prior Inventions in Exhibit A-1 but am only to disclose a cursory name
for each such invention, a listing of the party(ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A-1 for such purpose. If no such
disclosure is attached, I represent that there are no Prior Inventions. If, in
the course of my employment with the Company, I incorporate a Prior Invention
into a Company product, process or machine, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, use and sell such Prior Invention. Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (as defined below), product, process
or machine without the Company’s prior written consent.

 

 

 
A-1

--------------------------------------------------------------------------------

 

 

[a1.jpg]

 

 

2.3.     Assignment of Inventions. Subject to Sections 2.4 and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company. Inventions assigned
to the Company, or to a third party as directed by the Company pursuant to this
Section 2, are hereinafter referred to as “Company Inventions”.

 

2.4.     Nonassignable Inventions. I recognize that, in the event of a
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”), this Agreement will not require assignment of any invention
which qualifies fully for protection under a Specific Inventions Law by virtue
of the fact that any such invention was, for example, developed entirely on my
own time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company.
In the absence of a Specific Invention Law, the preceding sentence will not
apply.

 

2.5.     Obligation to Keep Company Informed. During the period of my employment
and for six (6) months after termination of my employment with the Company, I
will promptly disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others. In addition, I will promptly disclose to the Company all patent
applications filed by me or on my behalf within a year after termination of
employment. At the time of each such disclosure, I will advise the Company in
writing of any Inventions that I believe fully qualify for protection under the
provisions of a Specific Inventions law; and I will at that time provide to the
Company in writing all evidence necessary to substantiate that belief. The
Company will keep in confidence and will not use for any purpose or disclose to
third parties without my consent any confidential information disclosed in
writing to the Company pursuant to this Agreement relating to Inventions that
qualify fully for protection under a Specific Inventions Law.

 

2.6.     Government or Third Party. I also agree to assign all my right, title
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

 

 

 
A-2

--------------------------------------------------------------------------------

 
[a1.jpg]

 

 

2.7.     Works for Hire. I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,”
pursuant to United States Copyright Act (17 U.S.C., Section 101).

 

2.8.     Enforcement of Proprietary Rights. I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary rights relating to Company Inventions in any and all countries. To
that end, I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition, I
will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee. My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

 

2.9.     Execution of Documents. In the event the Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in the preceding paragraph, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, which appointment is coupled with
an interest, to act for and in my behalf to execute, verify and file any such
documents and to do all other lawfully permitted acts to further the purposes of
the preceding paragraph with the same legal force and effect as if executed by
me. I hereby waive and quitclaim to the Company any and all claims, of any
nature whatsoever, which I now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

 

3.     Records. I agree to keep and maintain adequate and current records (in
the form of notes, sketches, drawings and in any other form that may be required
by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times.

 

4.     Additional Activities. I agree that during the period of my employment by
the Company, I will not, without the Company’s express written consent, engage
in any employment or business activity which is competitive with the Company, or
would otherwise conflict with my employment by the Company. I agree further that
for the period of my employment with the Company and for one (1) year after the
date of termination of my employment by the Company, I will not induce any
employee of the Company to leave the employ of the Company.

 

5.     No Conflicting Obligation. I represent that my performance of all the
terms of this Agreement and as an employee of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict herewith.

 

6.     Return of Company Documents. When I leave the employ of the Company, I
will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company. I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice. Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement.

 

 

 
A-3

--------------------------------------------------------------------------------

 
[a1.jpg]

 

 

7.     Legal and Equitable Remedies. Because my services are personal and unique
and because I may have access to and become acquainted with the Proprietary
Information of the Company, the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

 

8.     Notices. Any notices required or permitted hereunder shall be given to
the appropriate party at the address specified below or at such other address as
the party shall specify in writing. Such notice shall be deemed given upon:
personal delivery to the appropriate address, by overnight courier upon written
verification of receipt by telecopy or facsimile upon acknowledgement of
receipt, or certified or registered mail, three (3) days after the date of
mailing.

 

9.     Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.

 

10.     General Provisions.

 

10.1.     Governing Law; Consent to Personal Jurisdiction. This Agreement will
be governed by and construed according to the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents. I hereby expressly consent to
the personal jurisdiction of the state and federal courts located in San Mateo
County, California for any lawsuit filed there against me by the Company arising
from or related to this Agreement.

 

10.2.     Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein. If moreover, any one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

 

10.3.     Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.

 

10.4.     Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

 

10.5.     Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

 

10.6.     Waiver. No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right. The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

 

 

 
A-4

--------------------------------------------------------------------------------

 
[a1.jpg]

 

 

Entire Agreement. The obligations pursuant to Sections 1 and 2 of this Agreement
shall apply to any time during which I was previously employed, or am in the
future employed, by the Company as a consultant if no other agreement governs
nondisclosure and assignment of inventions during such period. This Agreement is
the final, complete and exclusive agreement of the parties with respect to the
subject matter hereof and supersedes and merges all prior discussions between
us. No modification of or amendment to this Agreement, nor any waiver of any
rights under this Agreement, will be effective unless in writing and signed by
the party to be charged. Any subsequent change or changes in my duties, salary
or compensation will not affect the validity or scope of this Agreement.

 

 

 
A-5

--------------------------------------------------------------------------------

 

  

This Agreement shall be effective as of the first day of my employment with the
Company, namely: _____________________, 20XX.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
FILLED OUT EXHIBIT A-1 TO THIS AGREEMENT.

 

 

 

 

 

Employee 

 

Date

                                   

 

Address:

 

 

 

 

 

 

 

 

   

ACCEPTED AND AGREED TO:

 

CARDICA, INC., a Delaware Corporation

 

 

By

 

 

 

      Date

 

Address:

900 Saginaw Drive

Redwood City, CA 94063

 

 

 
A-6

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

  

TO:     CARDICA, INC.

 

FROM:     _______________________________ [employee name]

 

DATE:     ______________________, 20__

 

SUBJECT:     Prior Inventions

  

1.     Except as listed in Section 2 below, the following is a complete list of
all inventions or improvements relevant to the subject matter of my employment
by the Company that have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my engagement by the Company:

  

 

 

 

 

 

 

2.     Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owed to the following party(ies)

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

1.

   

 

 

 

2.

   

 

 

 

3.

   

 

 

 

 

 

 
A-1-1 

--------------------------------------------------------------------------------

 

  

Exhibit B

  

Change in Control Severance Benefit Plan

 

Introduction.

 

The Cardica, Inc. Change in Control Severance Benefit Plan (the “Plan”) has been
established effective February 11, 2009 (the “Effective Date”), and was amended
April 2, 2013. The purpose of the Plan is to provide for severance benefits to
certain eligible employees of Cardica, Inc. (the “Company”) whose employment
with the Company is involuntarily terminated in connection with a change in the
control of the Company. This Plan supersedes any previously established or
maintained severance benefit agreement, plan, policy or practice applicable to
any of the Company’s eligible employees in connection with a Qualifying
Termination, whether formal or informal, written or unwritten. This Plan also
supersedes any employment agreement between the Company and an Eligible Employee
regarding such individual’s rights to severance benefits in connection with a
Qualifying Termination. This Plan document also is the Summary Plan Description
for the Plan.

 

Section 1.     Definitions.

 

For purposes of the Plan, certain terms are defined as follows:

 

(a)     “Base Salary” means the Eligible Employee’s annual rate of base pay
(excluding incentive pay, premium pay, commissions, overtime, bonuses and other
forms of variable compensation).

 

(b)     “Board” means the Company’s Board of Directors.

 

(c)     “Bonus Amount” means (1) the average annual incentive bonus paid to the
Eligible Employee in the two most recent full bonus years or (2) if the Eligible
Employee has not been employed by the Company during the entirety of the two
most recent bonus years, the Eligible Employee’s target annual incentive bonus
for the year of termination; provided, however, that if the Eligible Employee is
a Vice President-level sales employee, then the Bonus Amount for that Eligible
Employee is the greater of (1) the Vice President-level target annual incentive
bonus percentage per the Company’s then most current bonus policy, multiplied by
the Eligible Employee’s Base Salary, and (2) 100% of the Eligible Employee’s
sales commissions earned in the trailing 12-month period.

 

(d)     “Cause” means any of the following events occurs (as determined in good
faith by a majority of the members of the Board who are not the Eligible
Employee in question):

 

the Eligible Employee’s conviction of, or a plea of nolo contendere with respect
to, a felony involving moral turpitude;

 

willful and continued failure by the Eligible Employee to substantially perform
the Eligible Employee’s assigned duties after written notice and a reasonable
opportunity to cure (if capable of cure);

 

any (x) willful engagement in fraud or dishonesty in the Eligible Employee’s
performance of duties to the Company or (y) willful misconduct or gross
negligence independent of the Company, in each case under clause “y” of this
Section 2(d)(3) that has a material adverse impact upon the operations,
business, affairs, reputation or valuation of the Company; or

 

willful noncompliance by the Eligible Employee with any material written policy
of the Company or any willful breach of any material written agreement between
the Eligible Employee and the Company, in either case, which has a material
adverse impact on the operations, business affairs, reputation or valuation of
the Company.

 

 

 
B-1

--------------------------------------------------------------------------------

 

 

“Change in Control” means the occurrence, in a single transaction or in a series
of related transactions, of any one or more of the following events:

 

any Exchange Act Person becomes the owner, directly or indirectly, of securities
of the Company representing more than thirty-five percent (35%) of the combined
voting power of the Company’s then outstanding securities other than by virtue
of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities or (B)
solely because the level of ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

 

there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

 

the stockholders of the Company approve or the Board approves a plan of complete
dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;

 

there is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

 

such other transaction or series of transactions as may be determined by the
Board in its discretion.

 

Notwithstanding the foregoing, the term Change in Control shall not include: (A)
a sale of assets, merger or other transaction effected exclusively for the
purpose of changing the domicile of the Company, (B) the sale of equity
securities by the Company in a transaction consummated principal for capital
raising purposes in which cash is received by the Company, or indebtedness of
the Company converted or cancelled, or any combination thereof, in exchange for
such equity securities, or (C) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such
transaction.

 

 

 
B-2

--------------------------------------------------------------------------------

 

  

(e)     “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)     “Director” means an Eligible Employee who is employed at the level of a
director.

 

(g)     “Eligible Employee” means an employee of the Company serving at or above
the level of Director (i) who is notified by the Company in a writing in
substantially the form attached hereto as Exhibit A (the “Designation Form”)
that he or she is eligible for participation in the Plan and (ii) who accepts
such designation by signing and returning the Designation Form within the
required period. The determination of whether an employee is an Eligible
Employee shall be made by the Board, in its sole discretion, and such
determination shall be binding and conclusive on all persons.

 

(h)     “Equity Awards” means all stock options, restricted stock awards, stock
appreciation rights, stock unit awards, and other equity incentive awards
covering the Company’s common stock that are held by an Eligible Employee and
remain outstanding and unvested as of immediately prior to the Qualifying
Termination.

 

(i)     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

(j)     “Exchange Act Person” means any natural person, entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any subsidiary of the
Company, (ii) any employee benefit plan of the Company or any subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an entity owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company; or (v) any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

 

(k)     “Qualifying Termination” means an involuntary termination without Cause
immediately prior to, on, or within eighteen (18) months after, the effective
date of the Change in Control, or a Resignation for Good Reason on or within
eighteen (18) months after the effective date of the Change in Control, in
either case, provided such termination of employment is a “separation from
service” for purposes of Treasury Regulation Section 1.409A-1(h).

 

(l)     “Resignation for Good Reason” means the Eligible Employee resigns from
all positions (including membership on the Board) he or she then holds with the
Company (or any successor thereto) if and only if:

 

(1)     one of the following actions has been taken:

 

(i)     there is a material adverse change in duties or responsibilities of
Eligible Employee, including but not limited to demotion from current position;
provided, however, that a change in job position (including, without limitation,
a change in title) shall not be deemed a “material adverse change” unless
Purchaser’s new duties or responsibilities are substantially reduced from the
prior duties;

 

 

 
B-3

--------------------------------------------------------------------------------

 

 

(ii)     there is a material reduction in the Eligible Employee’s annual base
salary, except for a reduction of not more than 10% that is applicable to all
Eligible Employees;

 

(iii)     the Eligible Employee is required to relocate his or her primary work
location to a facility or location that would increase the Eligible Employee’s
one way commute distance by more than fifty (50) miles from the Eligible
Employee’s primary work location as of immediately prior to such change;

 

(iv)      the Company materially breaches its obligations under this Plan or any
then-effective written employment agreement with the Eligible Employee; or

 

(v)     any acquirer, successor or assignee of the Company fails to assume and
perform, in all material respects, the obligations of the Company hereunder; and

 

(2)     the Eligible Employee provides written notice to the Company’s Secretary
within the 60-day period immediately following such action that the Eligible
Employee believes one of the actions set forth in Section 2(m)(1) has been
taken; and

 

(3)     such action (if possible to remedy) is not remedied by the Company
within thirty (30) days following the Company’s receipt of such written notice;
and

 

(4)     the Eligible Employee’s resignation is effective not later than sixty
(60) days after the expiration of such thirty (30) day cure period.

 

(m)     “Sales Director Bonus Amount” means the greater of (1) the Eligible
Employee’s target annual incentive bonus percentage per the Company’s then most
current bonus policy, multiplied by the Eligible Employee’s Base Salary,
multiplied by 0.33, and (2) 33% of the Eligible Employee’s sales commissions
earned in the trailing 12-month period.

 

Eligibility For Benefits.

 

General Rules. Subject to the requirements of the Plan, the Company will provide
the severance benefits described in Section 4 to Eligible Employees, provided
that in order to be eligible to receive severance benefits under the Plan:

 

an Eligible Employee must remain on the job and satisfactorily provide services
to the Company until the Qualifying Termination date.

 

an Eligible Employee must execute a general waiver and release in substantially
the form attached hereto as Exhibit B, Exhibit C or Exhibit D, as appropriate,
within the time frame set forth therein and such release must become effective
in accordance with its terms. The Company, in its sole discretion, may modify
the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Eligible Employee.

 

an Eligible Employee must remain in compliance with his or her continuing
obligations to the Company, including obligations under his or her Employee
Proprietary Information and Inventions Agreement (such agreement, or any similar
agreement, the “Inventions Agreement”).

 

 

 
B-4

--------------------------------------------------------------------------------

 

 

in addition to any non-solicitation obligations owed by the Eligible Employee to
the Company pursuant to the Inventions Agreement, an Eligible Employee must, for
the period stated below after Qualifying Termination date, not induce any
employee of the Company to leave the employ of the Company.

 

Eligible Employee’s Position/Level Immediately Prior to Qualifying Termination

Non-Solicitation Period

CEO

18 months

Vice President

12 months

Director

4 months

 

Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Eligible Employee, will not receive benefits under the Plan (or
will receive reduced benefits under the Plan) in the following circumstances, as
determined by the Company in its sole discretion:

 

The employee’s employment terminates other than as a result of a Qualifying
Termination (including, but not limited to, a termination for Cause prior to the
effective date of a previously scheduled Qualifying Termination, a termination
as a result of death or disability, a termination arising as a result of the
employee failing to accept an offer of employment from the acquirer/successor
entity on terms that do not give rise to a right to a Resignation for Good
Reason, or the employee voluntarily terminates employment with the Company other
than as a Resignation for Good Reason). Voluntary terminations include, but are
not limited to, resignation, retirement, failure to return from a leave of
absence on the scheduled date and/or termination in order to accept employment
with another entity (including but not limited to any entity that is wholly or
partly owned (directly or indirectly) by the Company or an affiliate of the
Company).

 

The employee has not signed an enforceable Inventions Agreement covering the
employee’s period of employment with the Company (and with any predecessor) and
does not confirm in writing that he or she is and shall remain subject to the
terms of that Inventions Agreement in accordance with its terms.

 

The employee has otherwise failed to comply with the terms of this Plan.

 

Section 2.     Type and Amount Of Benefits.

 

Cash Severance Benefits. An Eligible Employee who suffers a Qualifying
Termination will receive the following cash severance benefits (the “Cash
Severance”) subject to the terms of the Plan:

 

 

 
B-5

--------------------------------------------------------------------------------

 

 

CEO and Vice Presidents. The Eligible Employee who is the CEO or a Vice
President immediately prior to the event giving rise to the Qualifying
Termination shall be entitled to Cash Severance equal to the product of (1) the
sum of (i) the Eligible Employee’s Base Salary in effect immediately prior to
the event giving rise to the Qualifying Termination and (ii) the Eligible
Employee’s Bonus Amount (such sum, the “Cash Amount”) and (2) the “Multiple” set
forth in the following table:

 

Eligible Employee’s Position/Level Immediately Prior to the Qualifying
Termination Event

Multiple

CEO

1.5

Vice President

1.0

 

The Cash Severance will be paid in a lump sum on the first regular payroll pay
date following the effective date of the general waiver and release, but in no
event later than March 15 of the year following the year in which the Qualifying
Termination occurs.

 

Directors. Each Eligible Employee who is a Director immediately prior to the
event giving rise to the Qualifying Termination shall be entitled to receive
Cash Severance equal to four (4) months of the Eligible Employee’s Base Salary
in effect immediately prior to the event giving rise to the Qualifying
Termination plus, in the case of a Director-level sales employee, the Sales
Director Bonus Amount for that Eligible Employee. The Cash Severance will be
paid in a lump sum on the first regular payroll pay date following the effective
date of the general waiver and release, but in no event later than March 15 of
the year following the year in which the Qualifying Termination occurs.

 

COBRA Continuation Coverage. If the Eligible Employee was enrolled in a group
health (i.e., medical, dental, or vision) plan sponsored by the Company or an
affiliate of the Company immediately prior to the Qualifying Termination, the
Eligible Employee may be eligible to continue coverage under such group plan (or
to convert to an individual policy) following termination under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (together with any state law of
similar effect, “COBRA”). The Company (or its designated representative) will
notify the Eligible Employee of any such right to continue such coverage at the
time of termination. If an Eligible Employee makes a timely election to continue
such coverage pursuant to COBRA, the Company shall pay the applicable premiums
(or shall provide coverage under any self-funded plan) on behalf of the Eligible
Employee for the Eligible Employee’s continued coverage under such plans,
including coverage for the Eligible Employee’s eligible dependents, for up to
that number of months set forth below following the Eligible Employee’s
Qualifying Termination; provided, however, that no such premium payments shall
be made (and no coverage shall be provided under any self-funded group health
plan) following the date on which the Eligible Employee and his eligible
dependents cease (or would cease) to be eligible for continued coverage under
COBRA, including but not limited to the date on which the Eligible Employee
becomes covered by another group health plan, whether through a subsequent
employer or otherwise. The Eligible Employee is required to notify the Company
immediately if the Eligible Employee becomes covered by another group health
plan, whether through a subsequent employer or otherwise.

 

Eligible Employee’s Position/Level Immediately Prior to Qualifying Termination

Months of Company-Paid COBRA Coverage

CEO

18

Vice President

12

Director

4

 

No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Company’s payment of applicable insurance premiums (or
waiver of any cost of coverage under any self-funded group health plan) in
accordance with the foregoing will be credited as payment by the Eligible
Employee for purposes of the Eligible Employee’s payment required under COBRA
(or the self-funded plan). Therefore, the period during which an Eligible
Employee may elect to continue the Company’s health, dental, or vision plan
coverage at his or her own expense under COBRA, the length of time during which
COBRA coverage will be made available to the Eligible Employee, and all other
rights and obligations of the Eligible Employee under COBRA (except the
Company’s obligation to pay applicable insurance premiums in accordance with the
foregoing) will be applied in the same manner that such rules would apply in the
absence of this Plan. Upon the expiration of the period during which the Company
pays an Eligible Employee’s insurance premiums in accordance with the foregoing,
the Eligible Employee will be responsible for the entire payment of premiums for
continued coverage thereafter. For purposes of this Section 4(b), any applicable
insurance premiums that are paid by the Company shall not include any amounts
payable by an Eligible Employee under an Internal Revenue Code Section 125
health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.

 

 

 
B-6

--------------------------------------------------------------------------------

 

 

Equity Vesting Acceleration. All Equity Awards held by the Eligible Employee as
of immediately prior to the Qualifying Termination shall become fully vested
and, as applicable, exercisable as of the date of the Qualifying Termination.

 

Additional Benefits. Notwithstanding the foregoing, the Company may, in its sole
discretion, authorize benefits in an amount in addition to those benefits set
forth in this Section 4 to an Eligible Employee. The provision of any such
benefits to an Eligible Employee shall in no way obligate the Company to provide
such benefits to any other Eligible Employee or to any other employee, even if
similarly situated. Receipt of such additional benefits may be subject to a
covenant of confidentiality and non-disclosure and to the execution of a
release.

 

Certain Reductions.

 

The Company shall reduce an Eligible Employee’s severance benefits under this
Plan, in whole or in part, by any other severance benefits, pay in lieu of
notice, or other similar benefits payable to the Eligible Employee by the
Company in connection with the Eligible Employee’s Qualifying Termination,
including but not limited to any payments or benefits that are due pursuant to
(i) any other severance plan, policy or practice, or any individually negotiated
employment contract or agreement with the Company relating to severance
benefits, in each case, as is in effect on the Eligible Employee’s termination
date, (ii) any applicable legal requirement, including, without limitation, the
Worker Adjustment and Retraining Notification Act or any state or local law of
similar effect, or (iii) any Company policy or practice providing for the
Eligible Employee to remain on the payroll without being in active service for a
limited period of time after being given notice of the termination of the
Eligible Employee’s employment. The benefits provided under this Plan are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of an Eligible Employee’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan. In the Company’s sole discretion, such reductions may be applied on
a retroactive basis, with severance benefits previously paid being
recharacterized as payments pursuant to the Company’s statutory obligation.

 

If an Eligible Employee is indebted to the Company at his or her termination
date, the Company reserves the right to offset any severance payments under the
Plan by the amount of such indebtedness.

 

All payments under the Plan will be subject to applicable withholding for
federal, state and local taxes.

 

If any payment or benefit (including payments and benefits pursuant to this
Plan) that an Eligible Employee would receive in connection with a Change in
Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Company shall cause to be determined, before
any amounts of the Payment are paid to the Eligible Employee, which of the
following two alternative forms of payment shall be paid to the Eligible
Employee: (A) the payment in full of the entire amount of the Payment (a “Full
Payment”), or (B) the payment of only a part of the Payment so that the Eligible
Employee receives the largest payment possible without the imposition of the
Excise Tax (such lesser amount, a “Reduced Payment”). The Company shall pay the
Reduced Payment only if (x) payment of the Full Amount would result in the
imposition of the Excise Tax, (y) payment of the Reduced Payment would not, and
(z) in the case of Eligible Employees who are not Directors, the Reduced Payment
is not less than the Full Payment minus an amount of cash not exceeding the
product of (I) 0.5 and (II) the Cash Amount.

 

 

 
B-7

--------------------------------------------------------------------------------

 

 

If the Full Payment is made and is subject to the Excise Tax, the Company shall
pay, and the Eligible Employee shall be entitled to receive, an additional
payment (a “Gross-Up Payment”) from the Company in an amount equal to (A) the
Excise Tax on the Full Payment, (B) any interest or penalties imposed on the
Eligible Employee with respect to the Excise Tax on the Full Payment, and (C) an
additional amount sufficient to pay the Excise Tax and the federal and state
income and employment taxes arising from the payments made by the Company to the
Eligible Employee pursuant to (A), (B) and (C) – that is, a gross-up ad
infinitim. Except as otherwise provided herein, the Eligible Employee shall not
be entitled to any additional payments or other indemnity arrangements in
connection with the Payment or the Gross-Up Payment.

 

For purposes of determining whether to make a Full Payment or a Reduced Payment,
and for purposes of determining the amount of any Gross-Up Payment, the Eligible
Employee shall be deemed to have: (A) paid federal income taxes at the highest
marginal rate of federal income and employment taxation for the applicable
calendar year, and (B) paid applicable state and local income taxes at the
highest rate of taxation for the applicable calendar year, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

 

If a Reduced Payment is made, the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and the Eligible Employee shall
have no rights to any additional payments and/or benefits constituting the
Payment. The reduction in the Payments shall occur from the Cash Severance.

 

The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control shall make all determinations required to be made under this Section
4(e)(4). If the independent registered public accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder. The firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, to the Company and the Eligible Employee within thirty (30)
calendar days after the date on which the Eligible Employee’s right to a Payment
is triggered (if requested at that time by the Company or the Eligible Employee)
or at such other time as reasonably requested by the Company or the Eligible
Employee. If the independent registered public accounting firm determines that
no Excise Tax is payable with respect to the Payment (either upon payment of the
Full Payment or the Reduced Payment), it shall furnish the Company and the
Eligible Employee with an opinion reasonably acceptable to the Eligible Employee
that no Excise Tax will be imposed with respect to such Payment. If the firm
determines that an Excise Tax is payable with respect to the Payment and that a
Gross-Up Payment is due to the Eligible Employee, the Company shall pay the
Gross-Up Payment not later than thirty (30) days after the date on which the
Eligible Employee remits the Excise Tax to the appropriate taxing authorities.
Any good faith determinations of the accounting firm made hereunder shall be
final, binding and conclusive upon the Company and the Eligible Employee.

 

Other Employee Benefits.

 

All other payments and benefits (such as life insurance, disability coverage,
and 401(k) plan coverage) terminate as of the Eligible Employee’s termination
date or such earlier date as may be required under the applicable plan or policy
(except to the extent that a conversion privilege (at the Eligible Employee’s
expense) may be available thereunder).

 

 

 
B-8

--------------------------------------------------------------------------------

 

 

Return of Company Property.

 

An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property. For
this purpose, “Company Property” means all Company documents (and all copies
thereof) and other Company property which the Eligible Employee had in his or
her possession at any time, including, but not limited to, Company files, notes,
drawings, records, plans, forecasts, reports, studies, analyses, proposals,
agreements, financial information, research and development information, sales
and marketing information, operational and personnel information,
specifications, code, software, databases, computer-recorded information,
tangible property and equipment (including, but not limited to, computers,
facsimile machines, mobile telephones, servers), credit cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). In addition, the Eligible Employee
must provide the Company with all logins, passwords, and similar information
created by the Eligible Employee for the Company Property.

 

Section 3.     Section 409A.

 

Notwithstanding any payment schedule to the contrary contained herein, if the
Company (or, if applicable, the successor entity thereto) determines that the
payments and benefits provided under the Plan (the “Plan Payments”) constitute
“deferred compensation” under Code Section 409A (together, with any state law of
similar effect, “Section 409A”) and an Executive is a “specified employee” of
the Company or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) (a “Specified Employee”), then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Section
409A, the timing of the Plan Payments shall be delayed as follows: on the
earlier to occur of (i) the date that is six months and one day after the
Eligible Employee’s “separation from service” (as defined under Section 409A) or
(ii) the date of the Executive’s death (such earlier date, the “Delayed Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall (A) pay to the Eligible Employee a lump sum amount equal to the sum of the
Plan Payments that the Eligible Employee would otherwise have received through
the Delayed Initial Payment Date if the commencement of the payment of the Plan
Payments had not been delayed pursuant to this Section 7 and (B) commence paying
the balance of the Plan Payments in accordance with the applicable payment
schedules set forth in Section 4 above. For the avoidance of doubt, it is
intended that the Plan Payments satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). Each payment
under this Plan is intended to be a separate payment for purposes of Section
409A.

 

Reemployment.

 

In the event of an Eligible Employee’s reemployment by the Company during the
period of time in respect of which severance benefits pursuant to Section 4 have
been paid, the Company, in its sole and absolute discretion, may require such
Eligible Employee to repay to the Company all or a portion of such severance
benefits as a condition of reemployment.

 

Section 4.     Right To Interpret Plan; Amendment and Termination.

 

Exclusive Discretion. The Plan Administrator shall have the exclusive discretion
and authority to establish rules, forms, and procedures for the administration
of the Plan and to construe and interpret the Plan and to decide any and all
questions of fact, interpretation, definition, computation or administration
arising in connection with the operation of the Plan, including, but not limited
to, the eligibility to participate in the Plan and amount of benefits paid under
the Plan. The rules, interpretations, computations and other actions of the Plan
Administrator shall be binding and conclusive on all persons.

 

 

 
B-9

--------------------------------------------------------------------------------

 

 

Amendment or Termination. 

 

This Plan will have an initial term of two (2) years from the Effective Date,
and will renew automatically for successive one (1) year terms thereafter unless
notice of termination of the Plan is given by the Board to all Eligible
Employees at least one hundred and eighty (180) days in advance of any such
renewal date.

 

The Company reserves the right to amend this Plan or the benefits provided
hereunder at any time; provided, however, that no such amendment shall affect
the right to any unpaid benefit of any Eligible Employee whose Qualifying
Termination date has occurred prior to the amendment of the Plan.

 

Any purported adverse amendment or termination of this Plan (and the exhibits
and appendices hereto) within the time period beginning immediately prior to the
effective date of the Change in Control and ending eighteen (18) months and one
(1) day after the effective date of the Change in Control will not be effective
as to any Eligible Employee who has not consented, in writing, to such amendment
or termination.

 

Any action amending or terminating the Plan shall be in writing and executed by
a member of the Board of Directors of the Company (or its duly authorized
designee).

 

Section 5.     No Implied Employment Contract.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

Section 6.     Legal Construction.

 

This Plan is intended to be governed by and shall be construed in accordance
with ERISA and, to the extent not preempted by ERISA, the laws of the State of
California.

 

Section 7.     Claims, Inquiries And Appeals.

 

Applications for Benefits and Inquiries. Any application for benefits, inquiries
about the Plan or inquiries about present or future rights under the Plan must
be submitted to the Plan Administrator in writing by an applicant (or his or her
authorized representative). The Plan Administrator is:

 

Cardica, Inc.

Attn: Secretary

900 Saginaw Drive

Redwood City, California 94063

 

Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. The notice of denial will be set
forth in a manner designed to be understood by the applicant and will include
the following:

 

the specific reason or reasons for the denial;

 

references to the specific Plan provisions upon which the denial is based;

 

 

 
B-10

--------------------------------------------------------------------------------

 

 

a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

an explanation of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the applicant’s right to bring a civil
action under Section 502(a) of ERISA following a denial on review of the claim,
as described in Section 12(d) below.

 

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Plan Administrator within
sixty (60) days after the application is denied. A request for a review shall be
in writing and shall be addressed to:

 

Cardica, Inc.

Attn: Secretary

900 Saginaw Drive

Redwood City, California 94063

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

Decision on Review. The Plan Administrator will act on each request for review
within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

 

the specific reason or reasons for the denial;

 

references to the specific Plan provisions upon which the denial is based;

 

a statement that the applicant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

 

 

 
B-11

--------------------------------------------------------------------------------

 

 

a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

 

Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 12(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 12(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to a Participant’s claim
or appeal within the relevant time limits specified in this Section 12, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

Section 8.     Basis Of Payments To And From Plan.

 

The Plan shall be unfunded, and all benefits under the Plan shall be paid only
from the general assets of the Company. An Eligible Employee’s right to receive
payments under the Plan is no greater than that of the Company’s unsecured
general creditors. Therefore, if the Company were to become insolvent, the
Eligible Employee might not receive benefits under the Plan.

 

Section 9.     Other Plan Information.

 

Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 94-3287832. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 515.

 

Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year for
the purpose of maintaining the Plan’s records is June 30. The Plan is a welfare
benefit plan.

 

Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

 

Cardica, Inc.

Attn: Secretary

900 Saginaw Drive

Redwood City, California 94063

 

Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan Administrator”
of the Plan is:

 

Cardica, Inc.

Attn: Secretary

900 Saginaw Drive

Redwood City, California 94063

 

The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 364-9975.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

 

 
B-12

--------------------------------------------------------------------------------

 

 

Section 10.     Statement Of ERISA Rights.

 

Participants in this Plan are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

 

Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

 

Receive a summary of the Plan’s annual financial report, if applicable. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

 

Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

 

Enforce Your Rights. If your claim for a Plan benefit is denied or ignored, in
whole or in part, you have a right to know why this was done, to obtain copies
of documents relating to the decision without charge, and to appeal any denial,
all within certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have completed the claims and appeals procedure described above and have
a claim for benefits which is denied or ignored, in whole or in part, you may
file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance with Your Questions. If you have any questions about the Plan, you
should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

 

 

 
B-13

--------------------------------------------------------------------------------

 

 

Circular 230 Disclaimer.

 

THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE’S CIRCULAR 230 (21 CFR PART 10). ANY ADVICE IN THIS PLAN IS NOT INTENDED
OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY YOU FOR THE PURPOSE OF AVOIDING
ANY PENALTIES THAT MAY BE IMPOSED ON YOU. ANY ADVICE IN THIS PLAN WAS WRITTEN TO
SUPPORT THE PROMOTION OR MARKETING OF PARTICIPATION IN THE COMPANY’S CHANGE IN
CONTROL SEVERANCE PLAN. YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

 

Section 11.     Execution.

 

To record the adoption of the Plan as set forth herein, effective as of February
11, 2009, Cardica, Inc. has caused its duly authorized officer to execute the
same on February 11, 2009.

 

 

 

Cardica, Inc.

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 
B-14

--------------------------------------------------------------------------------

 

  

Exhibit A

 

DESIGNATION FORM

 

On ___________ ___, 2009, the Compensation Committee of the Board of Directors
of Cardica, Inc. (the “Company”) designated you as an employee eligible for
participation in the Company’s Change in Control Severance Benefit Plan (the
“Plan”). In order to be eligible to receive payments and benefits under the
Plan, you must sign and return this Designation Form to the Company within
thirty (30) days of your receipt of this Designation Form and a copy of the
Plan. By signing this Designation Form, you acknowledge that you have reviewed
the Plan and you understand and agree to all of the terms and conditions
thereof. You understand and agree that by accepting the designation as an
Eligible Employee (as defined in the Plan), your rights under the Plan supersede
and replace any rights you have to severance benefits under any other plan,
policy or practice of the Company, or under any written or unwritten agreement
with the Company with respect to a termination that constitutes a Qualifying
Termination. You further understand that nothing in this Designation Form or the
terms of the Plan modifies the at-will nature of your employment with the
Company or the Company’s ability to terminate your participation in the Plan as
provided in the Plan.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

[Name],

 

 

 

[Title]

 

 

 

Acknowledged and Agreed:        

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

 

 

 

 

          Date        

 

 

 
A-1 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

RELEASE AGREEMENT

 

I understand and agree completely to the terms set forth in the Cardica, Inc.
Change in Control Severance Benefit Plan (the “Plan”).

 

I understand that this Release Agreement (“Release”), together with the Plan,
constitutes the complete, final and exclusive embodiment of the entire agreement
between Cardica, Inc. (the “Company”) and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Plan.

 

I hereby acknowledge and reaffirm my continuing obligations under the Company’s
Proprietary Information and Inventions Agreement that I signed in connection
with my employment. In addition, I hereby represent that I have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which I am eligible, pursuant to the Family
and Medical Leave Act or otherwise, and have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

 

Except as otherwise set forth in this Release, in exchange for the benefits I
will receive pursuant to the Plan which I am not otherwise entitled to receive,
and as required by the Plan, I hereby generally and completely release, acquit
and forever discharge the Company and its parent, subsidiary, and affiliated
entities, along with its and their predecessors and successors and their
respective directors, officers, employees, shareholders, stockholders, partners,
agents, attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”), of and from any and all claims, liabilities and obligations, both
known and unknown, that arise from or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date that
I sign this Release (collectively, the “Released Claims”). The Released Claims
include, but are not limited to: (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, other incentive compensation,
vacation pay and the redemption thereof, expense reimbursements, severance
payments, fringe benefits, stock, stock options, or any other ownership or
equity interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including but not limited to claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including but not limited to claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (a) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter, bylaws, or under applicable law; (b) any rights which are not
waivable as a matter of law; or (c) any claims for breach of the Plan arising
after the date that I sign the Release. In addition, nothing in this Release
prevents me from filing, cooperating with, or participating in any investigation
or proceeding before the Equal Employment Opportunity Commission, the Department
of Labor, the California Department of Fair Employment and Housing, or any other
government agency, except that I hereby waive my right to any monetary benefits
in connection with any such claim, charge, investigation or proceeding. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.

 

 

 
B-1 

--------------------------------------------------------------------------------

 

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, that the consideration given for the Release
is in addition to anything of value to which I was already entitled, and that I
have been advised by this writing, as required by the ADEA, that: (a) my release
of claims does not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have twenty-one
(21) days to consider this Release (although I may choose voluntarily to sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke it by providing written notice of my revocation to the Company’s Chief
Executive Officer; and (e) this Release will not be effective until the date
upon which the revocation period has expired unexercised, which will be the
eighth day after I sign this Release (the “Effective Date”).

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims,
including but not limited to my release of unknown and unsuspected claims.

 

In addition to the above: (a) I agree not to disparage the Company or any of the
other Released Parties in any manner likely to be harmful to its or their
business, business reputations, or personal reputations; (b) I agree to return,
no later than my employment termination date, all Company property, documents,
information, and materials, including but not limited to any and all embodiments
(e.g., notes, computer-recorded information) of the Company’s proprietary or
confidential information (and all reproductions thereof, in whole or in part) in
my possession or control; and (c) I will not voluntarily provide assistance,
information or advice, directly or indirectly (including through agents or
attorneys), to any person or entity in connection with any claim or cause of
action of any kind brought against the Company or its officers, directors, or
affiliated entities, nor induce or encourage any person or entity to bring such
claims; provided that it shall not violate this covenant if I testify truthfully
when required to do so by a valid subpoena or under similar compulsion of law.

 

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

  

 

EMPLOYEE

 

 

 

 

 

 

Name:  

 

 

 

 

 

 

Date:

 

 

 

 

B-2